DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 12 and 17-27, claim 11 recites at least two separately hydroentangled nonwoven web layers comprising fibers, the fibers of each individual hydroentangled nonwoven web layer consisting of wood pulp and non-thermoplastic man-made fibers.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements.  The transitional phrase “consisting of” excludes any element not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931).  The recitation of the web layers comprising fibers and “the fibers” of each web layer consisting of wood pulp and non-thermoplastic man-made fibers renders the claim indefinite, as it is unclear if the recitation of the fibers of each layer consisting of the claimed fibers is referencing only the “fibers” recited in the claim, or if the recitation of the fibers of each layer consisting of the claimed fibers requires that all of the fibers in the web layers consist of the claimed fibers.  For example, the claim could be interpreted as the web layer comprising a group of fibers, wherein that group of fibers recited consist of wood pulp and man-made fibers.  The recitation of “comprising” allows for the web layers to include other fibers which are not wood pulp and man-made fibers.  For purposes of examination the claim is interpreted in this manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0198984 to Strandqvist in view of WO 97/47227 to Win.
Regarding claims 11, 12 and 17-27, Strandqvist teaches a flushable moist wipe or hygiene tissue including a hydraulically entangled nonwoven material impregnated with a wetting composition, the nonwoven material containing at least 70% by fibre weight of pulp fibres, and at least 5% by weight of manmade fibers with a length of at least 6 mm (Strandqvist, Abstract). Strandqvist teaches that the wipe or tissue includes at least two plies of the hydraulically entangled nonwoven material, each ply having a basis weight between 30 and 50 g/m2 (Id.).  Strandqvist teaches that the pulp fibers are preferably softwood papermaking pulp (Id., paragraph 0023).  Strandqvist teaches that the manmade fibers may be synthetic such as polylactides, or regenerated cellulose such as viscose, rayon, lyocell or the like (Id., paragraph 0022).  Strandqvist teaches that the fibres are mixed and formed into a fibrous web by a wet-laid process, and then subjected to hydroentanglement, wherein the webs may be embossed (Id., paragraphs 0025-0030).  Strandqvist teaches that two or more webs are combined wherein the strength properties of the multiply product is considerably higher than for the individual plies (Id., paragraph 0032).  
Note that the event it is shown that Strandqvist does not disclose the claimed invention, such as the claimed properties, with sufficient specificity, the invention is obvious because Strandqvist discloses the claimed constituents and discloses that they may be used alternatively or in combination. 
Strandqvist does not appear to specifically teaches that the web layers are joined together solely by thermal embossing, mechanical embossing or a combination thereof.  However, Strandqvist teaches embossing the layers, and that the plied are held together by frictional forces and natural hydrogen bonding without additional mechanical bonding (Strandqvist, Abstract). 
Win teaches a similar wipe that is dispersible if flushed down the toilet, comprising tissue plies that are attached to each other by edge embossing and a liquid (Win, Abstract, page 4 line 31 to page 4 line 2).  Win teaches that the mechanically embossing around the edges of the wipe further degrades the strength of the wipe in the embossed areas to assist in dispersibility when the wipe is flushed, while also providing integrity during storage and in use (Id., Abstract, page 1 line 25 to page 2 line 20, page 7 lines 10-25, page 8 lines 6-16). Win teaches that the sheets can have a basis weight of specifically from about 20 to about 70 gsm per ply, depending on the number of plies, such as a two-ply, three-ply or four-ply product (Id., page 2 line 31 to page 3 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flushable wipe of Strandqvist, wherein the plies are attached to each other only by embossing, as taught by Win, motivated by the desire of forming a conventional flushable wipe having predictably improved integrity during storage and use while aiding in dispersibility when flushed.
Regarding claims 17, 18, 22, and 24, the prior art combination teaches that the wipe is readily dispersible when flushed (Strandqvist, paragraph 0010).  Additionally, the prior art combination teaches a substantially similar structure and composition as claimed.  Additionally, additionally, although the prior art does not specifically disclose claimed water dispersability according to the claimed guidelines and the wet strengths, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 19, as set forth above, the prior art combination teaches attaching the plies to each other by edge embossing, such as mechanical embossing.
Regarding claims 20 and 21, as set forth above, the prior art combination teaches impregnating the wipe with a wetting composition, such as water or an aqueous based wetting composition (Strandqvist, paragraphs 0034, 0035).  Additionally, Win teaches that the amount of liquid in the wet wipes can be at least about 100 weight percent to enhance cleaning (Win, page 4 line 31 to page 5 line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flushable moist wipe of the prior art combination, and adjusting and varying the amount of wetting composition, such as within the claimed range, as taught by Win, motivated by the desire of forming a conventional flushable moist wipe comprising a suitable amount of wetting composition suitable for the intended application.
Regarding claim 26, as set forth above, the prior art combination teaches attaching the plies to each other by edge embossing, such as mechanical embossing.  Although the prior art combination does not appear to teach thermal embossing, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786